— Appeal by defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered November 1, 1983, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Feldman, J.), without a hearing, of so much of defendant’s omnibus motion as sought dismissal of the indictment.
Judgment affirmed.
Under the circumstances herein, Criminal Term did not err in denying, without a hearing, so much of defendant’s omnibus motion as sought dismissal of the indictment on due process grounds due to a nine-month preindictment delay (see, People v Fuller, 57 NY2d 152, 159-160; People v Singer, 44 NY2d 241, 253-255; People v Staley, 41 NY2d 789; People v King, 114 AD2d 650; People v Bonsauger, 91 AD2d 1001). Lazer, J. P., Mangano, Brown and Lawrence, JJ., concur.